DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/2021 has been entered.

Response to Arguments
Applicant's arguments filed 2/5/2021 have been fully considered but they are not persuasive. Applicant has argued that the claimed invention is patentable over the previously presented prior art (Pedersen et al. in view of Alter) because Pedersen et al. discloses a straw with one plug having an RFID tag whereas Applicant’s invention is a straw with a cotton plug and an additional plug having an RFID. This argument is not found persuasive, because independent claim 36 is directed to the straw plug connector only, not the straw in which it is intended to be used. The positively recited structural feature of claim 36 is a straw plug connector having a first end and a second end, the first end of the straw plug connector having a smaller diameter than the second end, an RFID tag being associated with the second end, wherein the first end is retained within a semen straw via a friction fit without the use of a further securing element. The straw plug connector is “for” sealing one end of the semen straw. The newly .
The amendments filed 2/5/2021 have overcome the previously presented rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen et al. (US Patent Application Publication 2019/0000073) (already of record) in view of Alter (US Patent 3,805,784) (already of record).
	Regarding claim 36, Pedersen et al. discloses a sealing element (5) for sealing one end of a straw (1) (para. 35, 58-61) (see specific embodiment of Fig. 5, sheet 3 of 4), wherein the sealing element (5) is a plug-like connector for sealing the straw (para. 35) (Fig. 5) and thus reads on a straw plug connector and will hereinafter be referred to as such, the straw plug connector (5) having a first end (end facing lower end of straw 1, see Fig. 5) and a second end (end facing upper end of straw 1 and having antenna 4 extending therethrough, see Fig. 5), the straw plug connector (5) comprising an RFID tag associated with the second end (e.g., the antenna of the RFID tag extends through the second end) (para. 6-8, 23, 35, 61) (Fig. 5), wherein the straw plug connector is for sealing the upper end of the straw (para. 35).
	As to the limitation of the straw being a semen straw, Pedersen et al. does not explicitly term the disclosed straw as such. However, Pedersen et al. discloses that the straw is a storage device used for cryogenic storage of samples such as sperm for in-vitro fertilization (para. 22). The straw disclosed by Pedersen et al. is fully capable of being used as a semen straw, as a user could use the straw to contain a volume of semen rather than sperm as is disclosed by Pedersen et al. Therefore, the straw plug connector disclosed by Pedersen et al. reads on the limitation of being for sealing one end of a semen straw, as the straw disclosed by Pedersen et al. reads on a semen straw.
	As to the limitation of a second end of the semen straw being sealed by a plug positioned fully within the semen straw, this is a recitation of intended use of the straw plug connector. It is noted that claim 36 is directed to the straw plug connector rather than a semen straw. The straw plug connector disclosed by Pedersen et al. is fully capable of sealing one end of a semen straw wherein a second end of the semen straw is sealed by a plug positioned fully within the semen straw, because a user could position the straw plug connector (5) into such a straw (e.g., a straw having dimensions the same as the 
	Pedersen et al. is silent as to the first end of the straw plug connector having a smaller diameter than the second end of the straw plug connector, and the first end of the straw plug connector being retained within the straw via a friction fit without the use of a further securing element.
	Alter discloses a device for preserving a biological sample (e.g. semen) (Abstract) (col. 2 lines 48-61) (Fig. 2, sheet 1 of 1) comprising a semen straw (2) (col. 2 lines 51-61, col. 6 lines 38-41) and a straw plug connector (4) (col. 2 lines 51-61). In operation, fluid is filled into the straw (2) and the straw plug connector (4) is inserted into one distal end of the straw (upper end of the straw viewed in Fig. 2) to seal the fluid therein (col. 4 lines 16-31). Alter discloses that the straw plug connector has a first end (comprising 17, 18, 14) facing a lower end of the straw and a second end (19) facing the upper end of the straw (Fig. 2), wherein the first end has a smaller diameter than the second end and the first end comprises lands (17, 18) allowing the first end to be retained within the straw via a friction fit without the use of a further securing element (col. 3 line 30-col. 4 line 31) (Fig. 2), thereby enabling the straw plug connector to be inserted into the straw for effective sealing of fluid contents therein (col. 3 lines 30-60, col. 4 lines 16-31) (Fig. 2).
	Because Pedersen et al. discloses that the straw plug connector is intended to seal the upper end of the straw, but does not disclose any specific structural mechanism for achieving the sealing, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to adopt the teachings of Alter, namely, by modifying the straw plug connector disclosed by Pedersen et al. such that the first end has a smaller diameter than the second end and the first end comprises lands allowing the first end to be retained within the straw via a friction fit without the use of a further securing element such that the straw plug connector can seal one end of the straw 
	Regarding claim 38, Pedersen et al. discloses wherein the RFID tag is integrally formed into a portion of the straw plug connector (para. 35, 55-61).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Pedersen et al. (US Patent Application Publication 2019/0000073) (already of record) in view of Alter (US Patent 3,805,784) (already of record) as applied to claim 36, above, and in further view of Morris et al. (US Patent Application Publication 2016/0026911) (already of record).
Regarding claim 37, Pedersen et al. in view of Alter teaches the straw plug connector for sealing one end of a semen straw, as set forth above. Alter discloses that a straw plug connector as discussed above is preferably made from polypropylene (col. 3 lines 1-3) and fabricated so as to achieve good sealing with surfaces of the straw (col. 3 line 30-col. 4 line 31). Pedersen et al. discloses wherein the RFID tag is embedded into a portion of the straw plug connector (para. 35, 55-61).
Pedersen et al. in view of Alter is silent as to wherein the second end of the straw plug connector includes an aperture, the RFID tag being at least partially insertable into the aperture.
Morris et al. discloses a cap (10) for sealing one end of a cryogenic vial (1) (para. 96, 99-100) (Figs. 1-2, sheets 1-2 of 17), the cap having a first end (comprising 18) and a second end (comprising 17) (para. 98-100) (Fig. 2), and an RFID tag (12) associated with the second end (para. 96-98) (Figs. 1-2). Specifically, Morris et al. discloses that the second end of the cap (10) comprises a body (11) defining an aperture (see hollow portion formed in the body) (para. 96-100) (Figs. 1-2), wherein an epoxy medium and the RFID tag are introduced into the aperture such that the epoxy medium encapsulates the RFID tag therein (para. 19-20, 96-10) (Figs. 1-2) (i.e., the RFID tag is at least partially insertable into the 
The skilled artisan would understand that adopting the configuration of Morris et al., wherein the second end of the cap includes an aperture into which an epoxy medium and the RFID tag are introduced such that the epoxy medium encapsulates the RFID tag therein, would allow the cap to be made from a first material and the epoxy medium in which the RFID tag is embedded to be made from a second material. The skilled artisan would recognize that such a configuration would advantageously allow an operator to use a first material for the cap selected for desired characteristics (e.g., material characteristics associated with good sealing with the straw, as suggested by Alter) and a second material for the epoxy selected for different desired characteristics (e.g., material characteristics associated with desired bonding properties, as suggested by Morris et al.). Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the second end of the straw plug connector taught by Morris et al. in view of Alter to include an aperture wherein the RFID tag is at least partially insertable into the aperture, as in the configuration disclosed by Morris et al., in order to arrive at a structure wherein the straw plug connector can be made of a first material and a medium used to embed the RFID tag in the straw plug connector can be made of a second material different from the first.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658.  The examiner can normally be reached on M-F 8.30-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799